Citation Nr: 0833078	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO. 06-01 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
skin disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to June 
1970. 

This case was previously before the Board of Veterans' 
Appeals (Board) in March 2005, at which time it was remanded 
for the issuance of a Statement of the Case with respect to 
the issue of entitlement to an initial rating in excess of 
10 percent for skin disability. The veteran perfected his 
appeal by submitting a timely substantive appeal (VA Form 9); 
and thereafter, the case was returned to the Board for 
further appellate action.

In May 2005, the veteran raised contentions to the effect 
that an effective date prior to September 29, 2002 was 
warranted for service connection for his service-connected 
skin disability. That claim has not been certified to the 
Board on appeal nor has it otherwise been developed for 
appellate purposes. Therefore, the Board has no jurisdiction 
over that claim and it will not be considered below. 
38 U.S.C.A. § 7104(a) (West 2002 and Supp. 2007); 38 C.F.R. 
§ 20.101 (2007). It is referred to the RO, however, for 
appropriate action.


FINDING OF FACT

The veteran's service-connected skin disability, manifested 
primarily by itching and mild scaling over an area measuring 
9 cm by 20 cm on each leg, is controlled by intermittent use 
of topical medication.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for the veteran's service-connected skin disability have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic 
Code 7806 (revised effective August 30, 2002 and codified as 
revised at 4.118, Diagnostic Code 7806 (2007)). 
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Appellant

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
entitlement to an increased initial rating for his service-
connected skin disability. 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

For an increased-compensation claim, VA must notify the 
veteran that, to substantiate a claim, the veteran must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008). 

Further, if the Diagnostic Code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the veteran. Vazquez-Flores.

Additionally, the veteran must be notified that, if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms and employer statements. Id. 
The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the M&ROC). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.

In this case, the veteran was not sent a comprehensive letter 
discussing the criteria for an increased rating or the 
considerations set forth in Vazquez. However, under the 
circumstances of this case, the veteran was or should have 
been aware of such information.

The veteran filed his initial claim of entitlement to service 
connection for skin disability in January 1981. By a rating 
action in June 1981, the RO denied entitlement to service 
connection for that disorder, characterized as lichen simplex 
chronicus. The veteran was notified of that decision, as well 
as his appellate rights; however, a notice of disagreement 
was not received with which to initiate an appeal. Therefore, 
that decision became final under the law and regulations then 
in effect. 38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. § 20.1103 
(1980). 

In 2002, the veteran requested that his claim of entitlement 
to service connection for skin disability be reopened. 
Evidence submitted in support of that claim included VA 
medical records reflecting the veteran's outpatient treatment 
and VA examination that year. 

In August 2004, following a Board remand and additional 
development of the record (including a VA examination), the 
RO granted entitlement to service connection for skin 
disability, characterized as lichen simplex chronicus versus 
necrobiosis lipoidica. The RO assigned a 10 percent schedular 
evaluation, effective September 29, 2002. The veteran 
disagreed with that rating, and this appeal ensued. During 
the course of the appeal, the Board again remanded the case; 
however, the RO confirmed and continued the 10 percent 
rating.
In May 2006, the RO notified the veteran that his case was 
being transferred to the Board for appellate review. The RO 
informed the veteran that he could request a hearing before 
the Board; send the Board additional evidence concerning his 
appeal; and/or change his representative. The RO also 
informed the veteran of the manner in which disability 
ratings are assigned and the importance of supporting 
evidence, such as statements from employers and from people 
who witnessed the effect that the service-connected 
disability had on the veteran. Following such development, 
the veteran knew or should have known the importance of the 
effect of his disability on his employment and daily 
activities. However, he did not respond with any additional 
information or evidence. 

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim of entitlement to an increased 
initial rating for his service-connected skin disability. It 
appears that all relevant evidence identified by the veteran 
has been obtained and associated with the claims folder. 
Indeed, despite the lengthy appeal, he has not identified any 
outstanding evidence, which could be used to support his 
claim. Therefore, any failure to send him a comprehensive 
notice of the information and evidence necessary to support 
his claim was effectively harmless error and resulted in no 
prejudice to the veteran. As such, further action is 
unnecessary in order to meet VA's statutory duty to assist 
the veteran in the development of his claim. See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (development 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). Accordingly, the Board will proceed to the 
merits of the appeal.

The Applicable Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2007). The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability. 38 C.F.R. § 4.1. 
The RO has rated the veteran's service-connected skin 
disability as dermatitis or eczema. 38 C.F.R. § 4.118, 
Diagnostic Code 7806. At the outset of the veteran's claim, a 
10 percent rating was warranted if there was exfoliation, 
exudation, or itching, involving an exposed surface or 
extensive area. A 30 percent rating was warranted if there 
was constant exudation or itching, extensive lesions or 
marked disfigurement. 

During the pendency of the veteran's appeal, VA revised the 
rating schedule with respect to rating skin disorders. 67 
Fed. Reg. 49,590-49,599 (July 31, 2002). Those changes became 
effective on August 30, 2002. 

Under the revised regulations, a 10 percent rating is 
warranted when at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the previous 12-month period. A 30 percent rating is 
warranted when 20 to 40 percent of the entire body or 20 to 
40 percent of the exposed areas affected, or; systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs is required for a total duration of six weeks or more, 
but not constantly, during the previous 12-month period. 

Under the revised regulations, the veteran's skin disability 
may also be rated as scars under Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805, depending upon the predominant 
disability. 38 CFR 4.118. 

Under Diagnostic Code 7801, scars (other than those involving 
the head, face, or neck) that are deep or that cause limited 
motion warrant the following ratings: 10 percent for an area 
or areas exceeding 6 square inches (39 sq. cm.); 20 percent 
for area or areas exceeding 12 square inches (77 sq. cm.); 30 
percent for an area or areas exceeding 72 square inches (465 
sq. cm.). 38 C.F.R. § 4.118, Diagnostic Code 7801. 

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25. 38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note (1). A deep scar is one associated 
with underlying soft tissue damage. 38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note (2). 

Under the revised regulations, a 10 percent rating is 
warranted for scars (other than those on the head, face, or 
neck) that are superficial and that do not cause limited 
motion, provided that they cover an area or areas of 144 
square inches (929 sq. cm.) or greater. 38 C.F.R. § 4.118, 
Diagnostic Code 7802. 

A 10 percent rating is also warranted for scars which are 
superficial and unstable. 38 C.F.R. § 4.118, Diagnostic Code 
7803. An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar. 38 C.F.R. 
§ 4.118, Diagnostic Code 7803 Note (1). 

In addition to the foregoing criteria, a 10 percent rating is 
warranted for a superficial scar which is painful on 
examination. 38 C.F.R. § 4.118, Diagnostic Code 7804. 

Other scars are rated base on the limitation of function of 
the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so. 
VAOGCPREC 7-2003. The Board will, therefore, evaluate the 
veteran's service-connected skin disability under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change. See 38 U.S.A. 
§ 5110(g) (West 2002); VAOPGCPREC 3-2000; Green v. Brown, 10 
Vet. App. 111, 117 (1997). 

The Board provided the veteran with the new regulatory 
criteria in the January 2006 Statement of the case, and the 
veteran's representative has submitted additional argument on 
his behalf since that time. Therefore, there is no prejudice 
to the veteran in the Board adjudicating the claim. Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). However, a veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007); see also, 
Fenderson v. West, 12 Vet. App. 119 (1999) (When service 
connection is granted and an initial rating award is at issue 
separate ratings can be assigned for separate periods from 
the time service connection became effective.). In any event, 
the following analysis is undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

Analysis

The veteran contends that his service-connected skin disorder 
itches constantly and that an increased rating is, therefore, 
warranted. However, after reviewing the record, the Board 
finds that the veteran's service-connected skin disability 
meets or more nearly approximates the criteria for a 10 
percent schedular rating for that disorder. Accordingly, the 
current rating is confirmed and continued.

The evidence shows that the veteran's skin disability, 
characterized as lichen simplex chronicus versus necrobiosis 
lipoidica, is manifested primarily by a 9 cm by 20 cm patch 
on each lower leg which is associated with mild scaling and 
itching. It affects less than 20 percent of the entire body, 
and there is no competent evidence of record that it affects 
any more than 20 percent of the exposed areas. Although the 
most recent VA examiner (March 2004) noted that the affected 
areas were heavily excoriated from scratching, the 
preponderance of the evidence strongly suggests that neither 
is manifested by constant itching. 

The veteran's recent history shows that his service-connected 
skin disorder has only been treated on approximately two 
occasions since May 2002. It is controlled by topical 
medication, and there is no competent evidence that the 
veteran has ever required intermittent systemic therapy, such 
as corticosteroids or other immunosuppressive drugs. In 
addition, the evidence shows the skin disorder is superficial 
in nature; that is, it is not attached to any underlying 
structures and does not affect the motion of any associated 
joints. It is not unstable, nor is there any competent 
evidence of constant exudation, extensive lesions, or marked 
disfigurement. Therefore, the Board finds that the 
manifestations of the veteran's service-connected skin 
disability meet or more nearly approximate the criteria for a 
10 percent rating under the criteria in effect prior to and 
after August 30, 2002. Accordingly, an increased initial 
rating is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
the veteran's service-connected skin disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


